Motion for an order admitting relator-appellant to bail denied in all respects and the provision contained in the order to show cause, dated May 4, 1961, fixing bail in the sum of $500- is vacated and the relator-appellant, Solomon Chodorov, is remanded into the custody of the respondent. This Non-Enumerated appeal may be noticed for argument for June 6, 1961, on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before May 25,1961. Concur — Botein, P. J., Breitel, Stevens, Eager and Bergan, JJ.